COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:    Theaola Robinson v. The Walt Disney Company; ABC
                        Television Network, Inc.; CC Texas Holding Co., Inc.; and
                        KTRK Television, Inc.

Appellate case number: 01-14-00880-CV

Trial court case number:    2011-54895

Trial court:            234th District Court of Harris County

        On December 4, 2014, appellant, Theaola Robinson, filed an affidavit of indigence
in this Court in the above-referenced appeal. See TEX. R. APP. P. 20.1(a)(2). We referred
the affidavit to the trial court. See TEX. R. APP. P. 20.1(c)(1), (d), (h)(4). On December
22, 2014, appellant filed an affidavit of indigence in the trial court. On December 23,
2014, the District Clerk of Harris County filed a contest to the affidavit, and a motion for
an extension of time for a hearing on the contest. See TEX. R. APP. P. 20.1(e)(1). The trial
court, therefore, was required to either conduct a hearing or sign an order extending the
time to conduct the hearing by January 2, 2015. See TEX. R. APP. P. 20.1(i)(2), (3).
Further, to properly sustain the contest, the trial court was required to sign an order
sustaining the contest within the prescribed period for the hearing. See TEX. R. APP. P.
20.1(i)(4). Neither the clerk’s record nor supplemental clerk’s record on indigence filed
in this Court reflect that the trial court signed an order extending the period for the
hearing or ruled on the contest by January 2, 2015. Accordingly, the allegations in the
affidavit are deemed true, and appellant is entitled to proceed without advance payment
of costs. See id.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records
that appellant is indigent and is allowed to proceed on appeal without advance payment
of costs.

        It is further ORDERED that the court reporter file with this Court, within 30 days
of the date of this order and at no cost to appellant, the reporter’s record. See TEX. R.
APP. P. 20.1(k), 35.1(b).
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                        Acting individually    Acting for the Court

Date: March 24, 2014